Exhibit 10(qq)

 

AMENDMENT TO

THE BANK OF NEW YORK COMPANY, INC.

1999 LONG-TERM INCENTIVE PLAN

 

        WHEREAS, the 1999 Long-Term Incentive Plan of The Bank of New York
Company, Inc. (the “Plan”) was adopted by the Board of Directors of The Bank of
New York Company, Inc. (the “Company”), effective as of January 1, 1999; and

 

        WHEREAS, Section 16 of the Plan provides that the Board of Directors
(the “Board”) may amend the Plan at any time, except in certain respects not
material hereto; and

 

        WHEREAS, pursuant to Section 4.4 of the By-Laws of the Company and
Section 712 of the New York State Business Corporation Law, the Board’s
Executive Committee has and may exercise all of the powers and authority of the
Board while the Board is not in session; and

 

        WHEREAS, the Executive Committee has amended the Plan, effective as of
December 28, 2005;



--------------------------------------------------------------------------------

        NOW, THEREFORE, subject to the above, the first paragraph of Section 11
of the Plan is hereby amended and restated, effective as of December 28, 2005,
to read as follows:

 

In the event of a Change in Control, as hereinafter defined, (i) the
restrictions applicable to all shares of restricted stock and restricted share
units shall lapse and such shares and share units shall be deemed fully vested,
(ii) all restricted stock granted in the form of share units shall be paid in
cash, (iii) 200% of all performance shares granted in the form of shares of
Common Stock or share units shall be deemed to be earned in full and fully
vested, (iv) 200% of all performance shares granted in the form of share units
shall be paid in cash, and (v) each Participant who holds a stock option that is
not exercisable in full shall be entitled to receive, at the discretion of the
Committee, either a cash payment or shares of Common Stock as provided below
with respect to the portion of the stock option which is not then exercisable.
The amount of any cash payment in respect of a restricted share unit or
performance share unit shall be equal to: (A) in the event the Change in Control
is the result of a tender offer or exchange offer for Common Stock, the higher
of the final offer price per share paid for the Common Stock or the highest Fair
Market Value of the Common Stock during the 90-day period ending on the date of
the Change in Control or (B) in the event the Change in Control is the result of
any other occurrence, the highest Fair Market Value of the Common Stock during
the 90-day period ending on the date of the Change in Control. The amount to be
paid or the Fair Market Value of Common Stock to be received in respect of the
portion of any stock option which is not exercisable shall be equal to the
result of multiplying the number of shares of Common Stock covered by such
portion of the stock option by the difference between (x) the per share value of
Common Stock determined pursuant to the preceding sentence, or such lower price
as the Committee may determine with respect to any incentive stock option to
preserve its incentive stock option status, and (y) the per share exercise price
of such stock option.

 

-2-



--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, The Bank of New York Company, Inc. has caused this
amendment to be executed by its duly authorized officers this 30th day of
December, 2005.

 

/s/ Thomas A. Renyi Thomas A. Renyi

 

ATTEST:

/s/ Patricia A. Bicket Assistant Secretary

 

-3-